                       Case 2:19-mj-00634 Document 1 Filed 04/12/19 Page 1 of 5

AO 91 (Rev 11/1 I) Cnmmal Complamt lapproved by ACSAA Re1mtz)                                                               19-042


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                 Eastern District of Pennsylvania

                  United States of America                          )
                              V.                                    )
                     DENNIS BARNETTE                                )      Case No. 19 _                   C, ~<-t-fl-1
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               ___ A_pril _12. 2019              in the county of                                   Ph1ladelph1a     in.the
     Eastern           District of         Pennsylvania         , the defendant(s) violated:

               Code Section                                                   Offense Description
 18 U.S.C. § 2113(a)                           Attempted Bank Robbery




        This criminal complaint is based on these facts:
 See Attached Affidavit




        tvf    Continued on the attached sheet.                                                                                                   I
                                                                                                                                                  .iI
                                                                                                     1     OJ.:1- f__          A_
                                                                                                             Complainant ·s s1gnatur.~            ;
                                                                                                                                                  I
                                                                                             Special Agent Faith Greenawalt, FBI
                                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:    '-f   j I i- j L! __ _                                                                                                              --- ti

City and state:                      Ph1ladelph1a, PA                      ~onoraple;~i1~ab~th T,.,fi y, U S Mag1str~~e Ju?ge
                                                                             \.              \;. , 1 \. \ Prtnte~ame and title                    '.
                                                                                       .
                                                                                  ....,.:,                         \.   '
                                                                                         -.,.( 1,,'. \ ....
                                                                                         . • \ l t t., 1.' • ~ '   ••
             Case 2:19-mj-00634 Document 1 Filed 04/12/19 Page 2 of 5



              AFFIDAVIT IN SUPPORT OF COMPLAINT AND WARRANT

        I, Faith E. Greenawalt, being duly sworn under oath and deposed, state the following:

        I.     I am a Special Agent with the Federal Bureau of Investigation ("FBI") assigned to

the Philadelphia, Pennsylvania Division, and have been so since July 2013. I am currently

assigned to the Violent Crimes Task Force ("VCTF") which investigates violations of Federal

law, to include robberies of banks, robberies of businesses that affect interstate commerce (also

known as Hobbs Act robberies), kidnappings, and fugitives. Previously, I was assigned to the

Counterintelligence squad where I investigated Counter Proliferation, among other violations.

       2.      This affidavit is being submitted in support of a criminal complaint and arrest

warrant charging DEN'NIS BARNETTE, date of birth in October 1983, with a violation of Title

I 8, United States Code, Section 2 l 13(a) (attempted bank robbery).

       3.      On Friday, April 12, 2019, at approximately 10:54 a.m., DENNIS BARNETTE

(hereinafter, "BARNETTE") attempted to rob the CITIZE~S BA~K, located at 1201 Spring

Garden Street, Philadelphia, Pennsylvania. BARNETTE walked up to the bank entrance and

opened and held the front door of the bank in a disruptive manner. BARNETTE then entered the

bank branch and immediately started yelling, "I want my money!" BAR.'!ETTE then ran toward

the teller door, jumped over the teller door that was locked, and landed behind the teller line.
                                                                                                    I
BARNETTE then ran toward a victim teller, D.W., who immediately began to climb up the teller •

counter to get away from BARNETTE. BARNETTE reached D.W., grabbed D.W. around the

waist with both hands, leaving her arms free, and held her against the teller counter.

BARNETTE repeatedly yelled, "Give me money," while he restrained D.W. At this time, a

customer and a bank employee grabbed ahold of D.W.'s arms and attempted to pull D.W. over

the teller counter into the customer area.



                                                A-1
             Case 2:19-mj-00634 Document 1 Filed 04/12/19 Page 3 of 5



       4.      Another customer and bank employee then jumped over the teller counter into the

teller line and ran toward BAR.'\;ETTE and D.W. While the customer and bank employee

restrained BARNETTE, D.W. was able to free herself and climb over the teller counter with the

help of another customer and a bank employee pulling her arms. BARNETTE continued to be

restrained while the police were called.

       5.      BARNETTE, who was unknown to all bank employees, was described as a black
                                                                                                   1
male, late 30s in age, approximately 5'6" to 5'7" in height, medium build, dark brown beard, low

cut hair, wearing a green, cargo-like spring jacket.

       6.      Responding Philadelphia Police Department ("PPD") Officer Charles Hettinger,

Badge #5732, obtained a physical description of the bank robber from police radio, identifying

the robber as a black male that was being held down by employees of Citizens Bank. Upon

arrival at the bank, Officer Hettinger observed bank employees behind the teller counter and

observed the robber on the ground struggling with the employee. Officer Hettinger then placed

BARNETTE in custody. BARNETTE identified himself to PPD Officers as "Dennis Barnette".             '

BARNETTE also identified himself to your affiant. BARNETTE's identity was later confirmed

as described below.

       7.      After the robbery, additional PPD Officers and members of the Philadelphia

Division Violent Crimes Task Force responded to the crime scene for processing. Once on

scene, D.W. and multiple witnesses were interviewed, and the video surveillance footage was

obtained.
                                                       •                        I              •

       8.      BARNETTE was then transported by PPD officers to Hanhemann Hospital where

he refused treatment. BAR."\J"ETTE was then transported to the Philadelphia Division of the




                                                A-2
              Case 2:19-mj-00634 Document 1 Filed 04/12/19 Page 4 of 5



Federal Bureau of Investigation, 600 Arch Street, 8th Floor, Philadelphia, Pennsylvania, for

further investigation.

        9.      Upon arrival, BAR.'\'ETTE was advised of his Miranda warnings, via an FBI FD-

395, Advice of Rights form, at which time BAR."'JETTE refused to sign and requested counsel.

The interview was terminated at that time.

        10.     Investigators conducted database checks for BARNETTE, to include a criminal

history, prior arrests, and a driver's license check.

        11.     Investigators then compared the driver's license photograph of BARNETTE with

that of the surveillance photographs from the April 12, 2019 robbery of Citizens Bank, 1201

Spring Garden Street, Philadelphia, PA, as well as to the individual identified as BARNETTE.

Investigators believe the individual depicted in the surveillance photographs from the bank

robbery is that of BARNETTE. Investigators also believe the individual identified as

BAR.'\'ETTE and the individual depicted in the driver's license for BARNETTE are one in the

same.

        12.    Your affiant has compared the physical appearance and description of

BAR.NETTE with that of the physical description provided by bank employees. Investigators

believe BARNETTE fits the physical descriptions provided by the bank employees at Citizens

Bank.

        13.    The deposits of the Citizens Bank are insured by the Federal Deposit Insurance
                                                                                                     1
Corporation ("FDIC") and were insured by the·FDIC at the time of the robbery described above.

        14.    Based on the aforementioned facts, your affiant believes there is probable cause to

charge DENNIS BARNETTE with the April 12, 2019 attempted robbery of Citizens Bank, 1201




                                                 A-3
             Case 2:19-mj-00634 Document 1 Filed 04/12/19 Page 5 of 5



Spring Garden Street, Philadelphia, PA, in violation of Title 18, United States Code, Section

2113(a) (attempted bank robbery).




                                                                 --:/~r.A~                      I

                                                            FAnlf E. GREE};AW~ - -
                                                            Special Agent
                                                            Federal Bureau of Investigation

Sworn t*fore me
this H _day of April, 2019




                                              A-4
